Claims 1-5 are currently pending.  
The rejections over Colon and Padding taken individually have been withdrawn in view of the present amendment.  None of the cited references disclose or suggest a foamed resin molded article which is a joint having a bent flow path inside. 
New ground of rejection is made in view of newly discovered reference to Sexton et al. (US 2006/0249216).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,322,260 to Conlon (Conlon) further in view of US 2006/0249216 to Sexton et al. (Sexton).
Conlon discloses a double-walled conduit comprising a non-foamed inner and outer tubes and a foam core disposed between the inner and outer tubes (figures 1-3).  The non-foamed inner, outer tubes, and the foam core are made of an acrylonitrile-butadiene-styrene (ABS) polyblend comprising 1 to 70% by weight of grafted rubber copolymer (column 8, lines 20-25 and column 14, lines 40-45). 
The inner tube is made of an ABS polyblend comprising 23% by weight of the grafted rubber copolymer (example 1). Conlon further mentions that the grafted rubber copolymer comprises 75 to 100% by weight of butadiene and up to 25% by 
Additionally, the outer tube is made of an ABS polyblend comprising 4% diene rubber, 0.5% talc, 1% ionomer lubricant and 0.1% gelatin (example 1).   The content of diene rubber is within the claimed range.  
The foam core is obtained from the ABS polyblend and a blowing agent (column 13, lines 10-25).  The double-walled conduit is obtained using extrusion molding (column 11, lines 45-50, and example 1).  
Conlon does not explicitly disclose that the double-walled conduit is a joint having a bent flow path inside. 
Sexton, however, discloses a thermoplastic composite pipe joint comprising an inner and outer skin layers comprising a first thermoplastic material, and a foam core layer comprising a second thermoplastic material (claims 12-15).  The first thermoplastic material comprises ABS (paragraph 41).  The second thermoplastic material comprises ABS as well (paragraph 41).  The thermoplastic composite pipe joint can be a T or an elbow pipe joint designed to conduct a fluid there through (paragraph 31).  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the double-walled conduit in the form of a T or an elbow pipe joint because such is one of the typical forms of the conduit designed to conduct a fluid 
As to claim 2, Conlon discloses that the ABS polyblend further contains an acrylic resin (column 3, lines 35-40; and column 4, lines 45-50).  
As to claims 3 and 4, Conlon discloses that the outer tube is made of an ABS polyblend comprising 4% diene rubber, 0.5% talc, 1% ionomer lubricant and 0.1% gelatin (example 1).   The content of diene rubber is within the claimed range. 
 
Response to Arguments
Conlon does not teach a joint having a bent flow path inside.  However, new combination of Conlon and Sexton suggests the claimed invention.  
Applicant alleges that Conlon fails to teach the claimed rubber content.  The examiner respectfully disagrees. 
Conlon discloses that the outer tube is made of an ABS polyblend comprising 4% diene rubber, 0.5% talc, 1% ionomer lubricant and 0.1% gelatin (example 1).   The content of diene rubber is within the claimed range.  The examiner notes that nothing specific about the diene rubber is included in the claim.  The grafted rubber copolymer reads on the claimed rubber component as well. 
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Hai Vo/
Primary Examiner
Art Unit 1788